DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 2, there is no cited art that discloses, a linear power supply circuit comprising an output transistor, an input voltage, an output voltage, a driver, a feedback circuit, information on an output current fed out via the output terminal, a voltage based on the output voltage and a reference voltage connected and operative as recited in claim 2 and wherein “the driver further includes: 
a converter configured to convert a voltage based on the output of the differential amplifier into a current and output the current; and
 a current amplifier configured to perform current amplification on an output of the converter,  
the feedback circuit is configured to acquire the information from a second predetermined point across a second path between an input of the current amplifier and the output terminal, the second predetermined point being located closer, than the first predetermined point, to the output terminal, 
the feedback circuit is configured to feed the information back to the current amplifier, 
the current amplifier includes a plurality of current-sink current mirror circuits and a plurality of current-source current mirror circuits, an input of one of the current-sink current mirror circuits is the first predetermined point, and
 a maximum value of a sum current of the current drawn from the first predetermined point by the feedback circuit and a current drawn from the first predetermined point by the current-sink current mirror circuit of which the input is the first predetermined point does not depend on the output of the converter.”
There is no cited art that discloses a current converter and current amplifier, wherein the current amplifier includes a plurality of current-source and a plurality of current-sink current mirrors connected to the feedback circuit as claimed and wherein the circuit is operative to provide the maximum value of a sum current drawn from the first predetermined point by the feedback circuit and a current drawn from current-sink current mirror that does is not dependent on the output of the converter.
With respect to claims 7, there is no cited art that discloses, a linear power supply circuit comprising an output transistor, an input voltage, an output voltage, a driver, a feedback circuit, information on an output current fed out via the output terminal, a voltage based on the output voltage, a reference voltage, a differential amplifier and a first predetermined point connected and operative as recited in claim 7 and wherein “the driver further includes a capacitor of which one terminal is fed with the output of the differential amplifier and of which another terminal is fed with a ground potential, and
a supply voltage for the differential amplifier is the voltage based on the output voltage”.
No cited art discloses all of the elements connected and operative as recited in claim 7 further including the capacitor and differential amplifier wherein the differential amplifier is supplied with a power supply voltage that is based on the output voltage.
With respect to claims 8, 10 and 11 there is no cited art that discloses, a linear power supply circuit comprising an output transistor, an input voltage, an output voltage, a driver, a feedback circuit, information on an output current fed out via the output terminal, a voltage based on the output voltage, a reference voltage, a differential amplifier, a first predetermined point, a converter, and a current amplifier connected and operative as recited in claim 8 and wherein “the driver further includes a capacitor of which one terminal is fed with the output of the differential amplifier and of which another terminal is fed with a ground potential, 
a supply voltage for the differential amplifier is the voltage based on the output voltage,
 a supply voltage for the converter is the voltage based on the output voltage, and 
a supply voltage for the current amplifier is a constant voltage.”
No cited art discloses the capacitor connected as recited and the differential amplifier, converter, and current amplifier being provided with the specific supply voltages as recited in claim 8.
With respect to claim 9, there is no cited art that discloses, a linear power supply circuit comprising an output transistor, an input voltage, an output voltage, a driver, a feedback circuit, information on an output current fed out via the output terminal, a voltage based on the output voltage, a reference voltage, a differential amplifier, a first predetermined point, a converter, and a current amplifier connected and operative as recited in claim 9 and wherein the “driver further includes a capacitor of which one terminal is fed with the output of the differential amplifier and of which another terminal is fed with the voltage based on the output voltage, and 
either a supply voltage for the differential amplifier is a first constant voltage and a supply voltage for the current amplifier is a second constant voltage, or
 the supply voltage for the differential amplifier and the supply voltage for the current amplifier are the input voltage”.
No cited art discloses the capacitor, differential amplifier and current amplifier discloses having the supply voltages provided to the above elements as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849